Name: Commission Regulation (EC) No 1617/2000 of 24 July 2000 amending Regulations (EEC) No 3105/88 and (EEC) No 2721/88 for the purpose of setting the time limits for certain distillation operations in the wine sector
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  Europe;  food technology
 Date Published: nan

 Avis juridique important|32000R1617Commission Regulation (EC) No 1617/2000 of 24 July 2000 amending Regulations (EEC) No 3105/88 and (EEC) No 2721/88 for the purpose of setting the time limits for certain distillation operations in the wine sector Official Journal L 185 , 25/07/2000 P. 0064 - 0064Commission Regulation (EC) No 1617/2000of 24 July 2000amending Regulations (EEC) No 3105/88 and (EEC) No 2721/88 for the purpose of setting the time limits for certain distillation operations in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Articles 35(8), 36(6) and 38(5) thereof,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3), and in particular Article 80 thereof,Whereas:(1) Certain wine distillation operations are laid down as measures to manage the market in wine. Time limits are laid down for those operations so as to guarantee their proper execution.(2) In December 1999 France suffered from exceptionally bad weather. Storms and floods caused severe material damage to vine-growers' and distillers' installations. As a result France's economic operators are in no position to fulfil their distillation obligations within the time limits laid down, and for that reason those time limits should be extended for the territory of the French Republic.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following sentence is added to Article 12(1) of Commission Regulation (EEC) No 3105/88(4) laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87:"As regards the distillation operations provided for in Articles 35 and 36 of Regulation (EEC) No 822/87, the time limit for the distillation of the products in question for the 1999/2000 wine year shall be extended to 20 September, for France only."Article 2The following sentence is added to Article 7(1) of Commission Regulation (EEC) No 2721/88(5) laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87:"As regards the distillation operation provided for in Article 38 of Regulation (EEC) No 822/87, the time limit for the distillation of the products in question for the 1999/2000 wine year shall be extended to 20 September, for France only."Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 277, 8.10.1988, p. 21.(5) OJ L 241, 1.9.1988, p. 88.